Citation Nr: 1705705	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for the period prior to August 28, 2009, and in excess of 20 percent thereafter, for osteoarthritis of the left knee status post anterior cruciate ligament reconstruction.

2. Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas. Subsequently, a December 2009 rating decision increased the disability evaluation to 20 percent for the Veteran's left knee disability effective August 28, 2009, and continued the 10 percent disability rating for the Veteran's right knee.

In October 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issues on appeal were remanded by the Board in February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the March 2006, December 2007, August 2009, and July 2016 VA examination reports, and concludes that the findings associated with those reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing if the Veteran's bilateral knee in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating, in regard to the issue being remanded. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected bilateral knee disability. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint. The examination report must confirm that all such testing has been made and reflect those testing results. The examiner should further address, as pertinent, the following: instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability. If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

2. Obtain a VA medical examination in order to obtain a retrospective evaluation in regard to his service-connected left knee disability prior to August 28, 2009. 

The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations prior to August 28, 2009. This retrospective opinion should also include comparison with any paired joints. The examiner should further address, as pertinent, the following: instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability.

3. Then, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




